Citation Nr: 1630796	
Decision Date: 08/03/16    Archive Date: 08/11/16

DOCKET NO.  11-07 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for left varicocele, post-operative

2. Entitlement to service connection for left inguinal hernia, status post repair.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bosely, Counsel

INTRODUCTION

The Veteran had active service from May 1966 to July 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The Veteran testified at a Board video-conference hearing before the undersigned Veterans Law Judge in April 2016.  A transcript of the hearing has been associated with the record.  At such time, the undersigned held the record open for 60 days so as to allow the Veteran to submit additional evidence.  Thereafter, in May 2016, the Veteran submitted two buddy statements in support of his claim.  No waiver accompanied the submission of such evidence; however, as his claims are being remanded, the Agency of Original Jurisdiction (AOJ) will have an opportunity to review all the submitted documents such that no prejudice results to the Veteran in the Board considering such evidence for the limited purpose of issuing a comprehensive and thorough remand.

This appeal was processed using the Virtual VA and Virtual Benefits Management System (VBMS) paperless claims processing systems. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board has conducted a preliminary review of this matter, but has found that further evidentiary development is warranted before a final decision may be reached.  

Specifically, further efforts are needed to obtain hospitalization records from the Roosevelt Roads Naval hospital in Puerto Rico, which is where the Veteran maintains he had surgery for the left varicocele during service.  Board Hr'g Tr. 4.  In this regard, the Board notes that the AOJ previously submitted a request to the National Personnel Records Center (NPRC) for records from Roosevelt Roads.  In November 2009, NPRC responded that "[t]he allegation has been investigated and the following results were found: no search possible based on info furnished: index of retired records at NPRC does not list the requested treatment facility for 1966."  

At present, this response is inadequate for two reasons.  First, the NPRC's response does not establish that the records do not exist or that further efforts to obtain them would be futile.  Even though the index of retired records at NPRC does not list the facility, this does not mean that the records do not exist.  Instead, it could mean that they exist, but are not listed on the index.  Also possible, the records could be maintained at the treating facility.  See, e.g., VBA Manual M21-1, III.iii.2.B.4.c. Locating Clinical Records.  

Second, the Veteran now maintains that the surgery took place in January or February 1967.  See Board Hr'g Tr. 4-5.  Because the AOJ's request only covered the year 1966, the NPRC's non-response is nondeterminative for the year 1967.  

Thus, further efforts are needed to obtain records from Roosevelt Roads Naval hospital.  

Moreover, the Veteran's military personnel file appears relevant as he maintains that he was provided with convalescent leave following the surgery and then was transferred from the Roosevelt Roads Naval facility to Cherry Point, NC.  He also indicated that he was placed on light duty for 90 days.  Board Hr'g Tr. 6.  In this regard, the Veteran submitted buddy statements also attesting to such actions.  Consequently, as it is likely that his personnel records would reflect the convalescent leave, station transfer, and/or light duty assignment, such should be obtained on remand.




Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate service department and/or records custodian(s) with a request for copies of any and all hospital records pertaining to the Veteran from Roosevelt Roads Naval facility for January and February 1967.  

2.  Contact the appropriate service department and/or records custodian(s), to include the National Personnel Records Center, with a request for copies of the Veteran's complete military personnel record. 

3.  Make as many requests as are necessary to obtain the records identified records in paragraphs 1 and 2.  Efforts to obtain these can only end if it can be concluded that the records sought do not exist or that further efforts to obtain those records would be futile, such as when the records custodian advises that the requested records do not exist or the custodian does not have them.  

4.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




